Notice of Allowance
Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and resource allocation apparatus for allocating resources for a small cell cluster (SCC) in a communication system, the method steps comprising: obtaining, by a first upper level base station, information on resources or interference from a second upper level base station; allocating resources for the SCC by the first upper level base station based on the information on resources or interference of the second upper level base station; wherein the cluster head of the SCC allocates resources for at least one SCC of a lower level in the SCC.
	Applicant’s independent claims recite allocating resources for at least one SCC of the lower level such that a refining level of division of the resources allocated by the cluster head for the SCC of the lower level is finer than or equal to a refining level of division of the resources allocated by the first base station of the upper level for the SCC (as described in page 23, line 6 to page 24, line 17 of applicant’s specification), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jongren et al. (US 2015/0078303 A1) discloses identifying a resource allocation granularity configured from at least one physical resource block pair.
	Xu et al. (US 2014/0226541 A1) discloses coarse resource assignment granularity for small cells.
	Hui (US 2010/0111021 A1) discloses resource allocation and scheduling using different time granularity.
	Chiang et al. (US 2015/0133129 A1) discloses a scheduling granularity for specifying a number of frequency resource blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461